DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #94.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate both a sink and a light in Figure 9.  The examiner believes the light should be reference numeral 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slanted studs must be shown or the feature(s) canceled from the claims 6 and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0037], line 5 recites “beam 62”.  The examiner believes this should be “beam 64”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Towley, III et al., US 7216603 in view of Randall, US 20120102871.  Towley discloses a storage structure configured to be buoyant or retained above a water line the storage structure comprising:
a frame comprising (See Figs. 22 and 23 and Column 5, lines 6-15):
a back beam #22;
a left beam attached to the back beam #22;
a right beam #22 attached to the back beam,
a front beam #22 attached to the left beam and the right beam to form a substantially
rectangular configuration, wherein prior to a last of the beams being secured together an interior space accessible through an opening; and
a bladder #40 sized to be retained within the interior space whether the
storage structure is above the water line or buoyant, the bladder including a vent (see Column16, lines 58-67, the examiner considers the pump to fill and drain the ballast tank as both a fill port and a drain),
a fill port and a drain wherein an amount of water within the bladder is manipulated to provide ballast or buoyancy to the storage structure;
at least one floor panel  #102 secured to the frame over the bladder #40,
side walls #82 extending from a perimeter of the floor panel, wherein one side wall includes a door #98 for ingress and egress to the storage structure; and
a roof #92 attached to the side walls.
Towley further discloses:
independently positionable telescopic legs 52 secured to the frame (Fig. 6) where the lower portion telescopes within the upper portion
a skeleton structure comprising a plurality of spaced apart vertical studs 24a, wherein sidewalls 82 comprising a plurality of panels are secured to the studs
a roof 92 comprising a plurality of panels (the examiner considers the wooden sub-base for the roof as having multiple panels since the roof shown in peaked and at least one panel would be necessary on each side of the peak.
Towley also discloses solar power for charging a battery on the structure, which inherently would require a solar panel attached on the exterior. 
Towley does not explicitly disclose the process of installing the bladder through an opening in the frame prior to the installation of the last beam or at least one floor panel comprising an access panel to provide access to the fill port and vent of the bladder or where the roof includes a slanted upper portion including slanted studs 24 to which the roof is attached or wherein the roof and sidewalls are unitary construction. 
Randall  discloses a skeletal framework with a slanted roof (Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Towley with a slanted roof disclosed by Randall to simplify the roof construction.  Additionally the prescribed installation of the bladder prior to the installation of the last beam is one of many possible methods of installing the bladder and although not specifically disclosed would be an obvious alternative.  Further access panels in flooring are routine and common in the boat art for accessing below deck fittings and would be obvious additions to the apparatus of Towley.  Finally unitary construction of the roof and walls would be an obvious alternative to individual panels or sheathing and would be an obvious alternative in construction methods employed to speed construction of the storage structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130047527 discloses a storage device with a slanted roof.  US 4190013 discloses a floating storage facility with polystyrene plastic blocks or ballast tank as floatation means and a unitary external metal sheathing 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D WIEST/Primary Examiner, Art Unit 3617